Howard, J.:
•Upon the reasoning of the county judge, as indicated in his “ decision,” we think the order and judgment appealed from should be affirmed. We also Conclude that sections 285 and 301 of the Albany City Court Act (Laws of 1910, chap. 603) authorized the County Court to reverse the judgment without granting a new trial. There is no need of a new trial here.
The jurisdiction of the City Court of Albany is questioned here, and we have been led to express ourselves upon the subject.
The summons in this case was served upon the defendant outside the limits of the city of Albany. Section 9 of chapter 603 of the Laws of 1910 authorizes service in any town adjoining the city, but the defendant challenges the constitutionality of this law. The last paragraph of section Í4 of article 6 of the Constitution of 1846 provides: “ Inferior local courts of civil and criminal jurisdiction may be established by the Legislature in cities.” ’ The same provision was continued in section 19 of article 6 of the Constitution of 1846, as amended in 1869, except that the last two words, “in cities,” were omitted. Section 18 of article-6 of the Constitution of 1894 again contains the same provision.
It has been held many times in this State that a “local” court within the meaning of that term as used in the constitu*73tional provisions quoted means a court confined to a locality; that is to some fixed, definite political division; and that the Legislature has no power to carve out and create new judicial political divisions within which local courts may exercise jurisdiction. These decisions hold that the system of courts arranged and established by the Constitution must remain intact in order to avoid confusion and that the Legislature has no right to create local courts with territorial jurisdiction overlapping other courts.
But these decisions apply in no manner to the City Court of Albany. That court was founded a quarter of a century before the Constitution of 1846; it dates back almost to the time before there was a Constitution, for the Constitution of 1777 dealt but little with details and not at all with the subject of inferior local courts. Under the Constitution of 1777 the Legislature was fully authorized to create “ The Justices’ Court of the City of Albany. ” This court has been continued under various statutes and with increasing dignity and jurisdiction until it was finally remodeled by chapter 603 of the Laws of 1910.
The constitutional prohibition which limits the Legislature to the creation of “local ” courts was not in the Constitution in 1821 when this court was originally created. (See Laws of 1820-21, chap. 47.) It first came into the Constitution of 1846 on January 1, 1847, when that Constitution, so far as applicable, took effect, but the City Court of Albany, under whatever name it may then have existed, was recognized by the same Constitution and was there established and confirmed by the Constitution itself. Section 12 of article 14 of the Constitution of 1846 says: “All local courts established in any city or village * * * shall remain, until otherwise directed by the Legislature, with their present powers and jurisdictions.” These words of recognition and confirmation continued in the. Com stitution-until the new Constitution of 1894. Therefore.it is seen that the Constitution has continuously recognized the City Court of Albany with all its powers and jurisdiction.
At one time the Legislature seems, by section 3223 of the Code, to have narrowed the jurisdiction of this court; but, of course, if the Legislature could narrow it, the Legislature could broaden it.
*74Therefore we conclude that the first sentence of section 18 of article 6 of the Constitution does not refer to the City Court of Albany, but refers only to such local courts as may have been created and established subsequently to the Constitution of 1846.
All concurred.
Judgment and order affirmed, with costs.